IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00227-CR

TRAVIS JAMES AMY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CR14558


                          MEMORANDUM OPINION


       Appellant has filed a motion to dismiss his appeal as moot because the trial court

granted his motion for new trial after Appellant had filed his notice of appeal. See TEX.

R. APP. P. 42.2(a).

       The trial court’s order granting a new trial is attached to the motion to dismiss.

The State does not oppose dismissal, and we have not issued a decision. Finding this

appeal to be moot, we dismiss it. See Rogers v. State, No. 10-06-00084, 2006 WL 1280861

(Tex. App.—Waco May 10, 2006, no pet.).
                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 23, 2012
Do not publish
[CR25]




Amy v. State                                                 Page 2